Citation Nr: 1745367	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).

(The issues of entitlement to service connection for Hepatitis C, Hepatitis B, and cirrhosis of the liver secondary to Hepatitis C will be decided in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A Notice of Disagreement was received in November 2015; a Statement of the Case was issued in April 2017; and a VA Form 9 was submitted in June 2017. 

The Veteran testified before the undersigned Veterans Law Judge during a Video Conference hearing held in October 2017; a transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent evidence shows that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is resolving the issue on appeal in the Veteran's favor.  Accordingly, any error in notifying or assisting the Veteran in the development of his claim would be harmless and need not be further considered, as this decision poses no risk of prejudice to him.

TDIU - Applicable Law and Regulations

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation. 38 C.F.R. § 4.16 (a). 

Brief Factual Background

Historically, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in June 2015.  He indicated that he was unemployable due to his service-connected lumbar spine and peroneal nerve disabilities since 1985.  He reported that he worked full time as a maintenance engineer from 1972 until October 2007.  He noted that he completed one year of college.  

A Disability Determination and Transmittal from the Social Security Administration (SSA) dated in 1986 reflects that the Veteran was deemed disabled due to a primary diagnosis of disorders of lumbosacral spine. 

The October 2015 VA examiner indicated that the Veteran was no longer able to do any exertional work due to his service connected conditions.  The examiner stated that the Veteran was unable to do any lifting, prolonged standing, bending, or prolonged walking, but that he was able to do sedentary employment such as clerical work. 

The October 2015 VA Back examiner indicated that the Veteran was unable to do any heavy lifting as a result of his thoracolumbar spine disability, while the October 2015 VA Nerves examiner indicated that the service-connected nerve disability did not impact employment.  No rationale was provided for either opinion.  

In his Notice of Disagreement, VA Form 9, and during the Board hearing, the Veteran indicated that he was unable to obtain substantially gainful employment, to include sedentary work, due to chronic pain associated with his service-connected peroneal nerve damage and lumbar IVDS.  He stated that, contrary to the VA examiner's conclusion, he was unable to sit for any length of time and unable to perform any sedentary work.  He stated that the VA examiner did not take into account the large amount of narcotic and non-narcotic medications taken for the service-connected disabilities and that such medications affected his ability to drive, his cognitive memory, and his ability to obtain substantially gainful employment, whether physical or sedentary in nature. 

The May 2017 private examiner indicated that the Veteran was regularly followed in his office for chronic low back pain and lower extremity pain (to include status post right knee surgery with leg length discrepancy and gait dysfunction), and that he was currently maintained on opiate therapy to help control his chronic pain "and this does cause him to be very fatigued."  The private examiner went on to explain that the Veteran was "very limited with regards to lumbar spine range of motion and he is unable to tolerate sitting, standing, or walking for more than a few minutes at a time," noting that he had to change positions frequently in an effort to alleviate his pain.  The examiner indicated that the medications caused sedation and cognitive side effects and that the Veteran was suffering with ongoing chronic pain.  The examiner opined that the Veteran was completely disabled and unable to work in any capacity.  

Analysis 

The Veteran primarily asserts that he is unemployable as a result of chronic pain and impairment associated with his service-connected lumbar spine and peroneal nerve disabilities.  

Service connection is currently in effect for the following conditions: peroneal nerve damage, rated as 40 percent disabling; degenerative disc disease of the lumbar spine with IVDS, rated as 40 percent disabling; right hip trochanter bursitis, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; and residuals of a right knee replacement, rated as 0 percent disabling.  His combined disability rating is 80 percent, effective from September 2014. 

Such evaluations clearly meet the percentage rating criteria for a TDIU under 38 C.F.R. § 4.16 (a).  The salient question, then, is whether he is unemployable as a result of any or all of those disabilities.  The most competent and probative evidence of record shows that he is.  

Specifically, the May 2017 private examiner expressly found that the Veteran was completely disabled and unable to work in any capacity as a result of his very limited lumbar spine range of motion; his inability to tolerate sitting, standing, or walking for more than a few minutes at a time; and the cognitive and sedative side effects caused by ongoing opiate therapy to treat his service-connected chronic low back and lower extremity disabilities.  

Combined with the Veteran's competent statements/testimony regarding his lumbar spine and lower extremity impairment, the Board finds the well-reasoned May 2017 private opinion to be highly probative and more persuasive than the VA opinion which found that sedentary employment was possible but also failed to consider, for example, the Veteran's use of pain medications and its side effects.  

In short, because the Veteran meets the percentage rating criteria and the unemployability criteria, the Board finds that the Veteran meets the criteria for a TDIU.  Accordingly, a TDIU is warranted, and to that extent, the appeal is granted. 


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


